lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2319 DisCip|inary DoCket No. 3

Petitioner : No. 145 DB 2016
v. : Attorney Registration No. 38373
l\/|lCHAEL J. HALPR|N, : (Philadelphia)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 30th day of l\/|arch, 2017, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted, and l\/|ichael J. Halprin is
suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. He shall comply with all the provisions of Pa.R.D.E. 217.